Case: 3:20-cr-00137-wmc Document #: 35 Filed: 06/23/21 Page 1 of 3

June 22, 2021

Your Honor,

| know that today it is your job to sentence me to what you think is an appropriate
punishment. Whatever you decide is the correct sentence, | want you to know | accept
that.

| have spent the last two-plus years thinking about the crime | committed and asking
myself the question, how could | let myself do such a thing? The court is probably asking
the same question. So today | will try and answer it. |'ve thought a lot about where |
started, how | got there, and where | am today. But | think the answer is simpler than
that.

| was always an optimistic and energetic person. | might fall but | would get up and keep
going. | pursued a lot of businesses, and they all were intended to serve the city | love,
Columbus. | grew up there, | love Columbus and | always wanted to see it thrive. | had a
lot of early success in business. | made a lot more money than | ever dreamed possible. |
was married, | had children, | had a number of successful businesses, and it seemed to
me that life was good.

But | made a simple miscalculation, based on a combination of pride, success and an
inflated self-image. | violated one of the simplest principles of morality: when |
committed this crime, | decided, wrongly and criminally, that the ends would justify the
means. The ends do not, cannot and never will justify the means.

| have learned that /esson in the hardest way possible, because I'm going to prison. |
disregarded that basic moral and legal principle when | put this false loan application
together, and then | kept that fraud going for as long as | could. | thought the shopping
center and grocery store would succeed, based on three optimistic market studies | had
reviewed, and | figured that was in a couple years, | could refinance the fraudulent loan
it with a legitimate loan. | thought to myself, nobody would ever know and nobody
would ever be financially harmed. | also thought that | could preserve myself image and
my standing in the business and local community. My pride went before this fall. That's
clear. | know now quite well that | was wrong and that people were harmed.

| don't want to bog the court down in the little details of exactly how | became so
financially desperate, but | think a little background is important. | had great successes
in the mortgage industry and in developing the land in Columbus. | committed myself
Case: 3:20-cr-00137-wmc Document #: 35 Filed: 06/23/21 Page 2 of 3

and my companies financially, well beyond cautious or careful Jimits. And when
recession of 2007 hit, and my various businesses began to falter, | found myself
increasingly strapped for cash across my businesses. The only businesses that seem to
have positive numbers across the board where the residential! facilities | developed. It
seems clear to me that, after COVID, they will continue to be very profitable.

Sometime around 2016, | made a business decision to refinance the note on this
property. The purpose of doing so was to pull some of the equity out and use it to boost
the grocery store business in particular. When | began to pursue that refinancing, |
learned that Landers had become very scarce and scared. That's when | went to a broker
who put me in touch with Alliant Credit Union. | said what | needed to say and did what |
needed to do to get that loan approved. That's why I'm here today. But in my mind |
thought | was saving jobs, keeping the shopping center alive for future times, and was
always seeing a light at the end of the tunnel. | see now that | justified these ends by
those criminal means because | was desperate and embarrassed and ashamed and
refused to admit it to myself. | thought | was smarter than | am.

i realized in 2018 that | couldn't keep up the smoke and mirror show | had been
scrambling to put on, and that everything was coming crashing down. (Everything,
except for the assistant living facilities which were doing quite well and which i enjoy
owning and running.}

So | sought some advice, and yet it took visits with three lawyers before | finally found
the one who told me | needed to blow the whistle on myself and | needed to do it
immediately in order to stop what amounted to a continuing fraud. | actually felt a great
sense of relief when | gave him permission as requested to tell Alliant exactly what | had
done to them, all of it.

| Knew on that day that | would someday face this court and this sentencing. But in the
two years that followed that disclosure by my lawyer, | did everything | could to keep
the businesses afloat, to lower my expenses, and to increase revenues. And | have tried
to made payments throughout that time (and | have made regular monthly payments of
$2500 since the middle of last year, under an agreement with Alliant which runs through
September). | also did everything | could to try to work out payment agreements with
Alliant. | understand why they feel no obligation to enter into a payment agreement.
And who would have known that a pandemic would have made that virtually
impossible, even in the business of the assisted living facilities that were essentially
recession-proof? But | have weathered that storm, too, by relying on my business
lawyers to help me try and maximize the value of the properties and the profitability of
my businesses.
Case: 3:20-cr-00137-wmc Document #: 35 Filed: 06/23/21 Page 3 of 3

When the government indicted me, ! instructed my lawyer to advise the prosecutor |
would plead guilty. That's what | did as soon as asked. | have identified all of the
available non-pledged assets | can liquidate to turn over as restitution payments. The
government just okayed that liquidation this past week, so I've begun that process.

But most importantly to full repayment, | put together a plan to keep my businesses
operating while I'm serving the sentence you order, so that when | get out, | will have
the chance to generate the kind of income ! used to generate and have the ability to pay
back Alliant in full, every dime.

| know that you have to decide how much incarceration is enough to reflect the
seriousness of the crime, and that is something you know better than me because you
do this every day. You've seen plenty of cases. You know what an appropriate sentence
should be. | want you to know, however, that | put so much time and energy into my
businesses, that while I'm gone, they won't run as hard or as efficiently and they won't
grow as much as they do when I'm running the show, and my parents and others in my
management team most likely won't be able to generate the kind of income that I'll be
able to generate, once | return to the business. That will also add an extra layer of
payroll costs to the businesses. |'m not trying to sound full of myself, I'm simply trying to
explain for you my level of energy and the amount of time | put it on my businesses. |
love running the businesses. It is not only my job it is my passion.

So when you do decide my sentence, your honor, I just ask you to let me get back to the
businesses soon as possible, so that | can show you and Alliant that | can and will make
them whole again. | will always have shame for what | did, but | will try to use it to teach
my own children the rule of life that | violated: the ends do not - and never will - justify
the means.

Thank you for considering my words here today. | asked you to take this as my
allocution at sentencing, and | will be prepared to answer any questions you they have

for me.

Sincerely,

Mike Eisenga
